      Case 4:19-cv-00798-DPM Document 27 Filed 10/27/20 Page 1 of 1




            IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

MARK KILCREASE-TIGER, Individually
and on Behalf of All Others Similarly
Situated                                                     PLAINTIFF

v.                      No. 4:19-cv-798-DPM

WELSPUN PIPES, INC.; WELSPUN
TUBULAR, LLC; and WELSPUN USA,
INC.                                                    DEFENDANTS

                             JUDGMENT
     Kilcrease-Tiger's claims are dismissed with prejudice.




                                                 /f

                                 D.P. Marshall Jr.
                                 United States District Judge
